People v Elliot (2021 NY Slip Op 02614)





People v Elliot


2021 NY Slip Op 02614


Decided on April 29, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 29, 2021

Before: Webber, J.P., Singh, González, Shulman, JJ. 


Ind No. 5605/13 5605/13 Appeal No. 13697 Case No. 2018-5319 

[*1]The People of the State of New York, Respondent,
vWaldean Elliot, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Gliner of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J. at suppression hearing; Laura A. Ward, J. at jury trial and sentencing), rendered May 16, 2017, as amended May 26, 2017, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's rejection, after considering conflicting expert testimony, of defendant's insanity defense. Defendant did not prove by a preponderance of the evidence that he lacked substantial capacity to appreciate that his act of repeatedly stabbing the deceased stepfather was wrong (see Penal Law § 40.15).
The hearing court properly denied defendant's motion to suppress statements he made to his mother during an unplanned encounter at the stationhouse, where she was present to be interviewed as a witness. Although defendant had invoked his right to counsel, the record supports the court's finding that defendant's statements were not induced by any actions of law enforcement (see People v Doll, 21 NY3d 665, 672 [2013]; People v Harris, 57 NY2d 335, 342 [1982], cert denied 460 US 1047 [1983]).
We perceive no basis for reducing the sentence.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 29, 2021